Citation Nr: 1718478	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

2.  Entitlement to service connection for a chronic disability manifested by dizziness and vertigo. 

3.  Entitlement to an increased evaluation for Gilbert's Syndrome, rated as noncompensably disabling prior to February 2, 2016 and 10 percent disabling thereafter. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney-At-Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1974 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, September 2010, and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a November 2014 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in January 2015 when it was remanded for additional development.  It has now returned to the Board for further appellate action.

The issues of entitlement to service connection for dizziness and vertigo, an increased rating for Gilbert's Syndrome, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for depression/anxiety was denied in an October 2005 rating decision; the claim for service connection for the specific diagnosis of PTSD was initially denied in a December 2007 rating decision.  The Veteran requested reconsideration of the claim, and the denial of service connection for PTSD was continued in an unappealed May 2008 rating decision.  

2.  The evidence received since the May 2008 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the May 2008 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A claim for entitlement to service connection for an acquired psychiatric disorder, characterized as depression/anxiety, was initially denied in an October 2005 rating decision.  The RO determined that the evidence, consisting of service treatment records, VA treatment records, and VA medical opinions dated in August and September 2005, did not establish a link between the Veteran's diagnosed psychiatric conditions and active duty service or service-connected Gilbert's Syndrome.  The Veteran did not appeal the October 2005 rating decision and it is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

The claim for entitlement to service connection for the specific diagnosis of PTSD was initially denied in a December 2007 rating decision.  The RO found that the evidence did not establish a nexus between the claimed PTSD and any verifiable in-service stressor incident or event.  The Veteran requested reconsideration of the December 2007 rating decision based on the submission of new evidence (consisting of a newspaper article from December 1974 documenting an in-service airplane crash), and the denial of entitlement to service connection for PTSD was continued in a May 2008 rating decision.  The Veteran did not appeal the December 2007 or May 2008 rating decisions, and they are both final.   

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence received since the May 2008 rating decision includes the Veteran's testimony at the November 2014 videoconference hearing and additional records of VA and private treatment.  The medical records document diagnoses of various psychiatric conditions, including PTSD, major depressive disorder, and borderline personality disorder.  They also record the Veteran's reports of in-service trauma due to his participation in an airplane crash recovery detail, as well as multiple post-service stressors including the murder of his mother-in-law, harassment by a co-worker and related psychiatric hospitalization in November 2001, and his arrest and assault by a police officer in 2003.  The Veteran also testified in November 2014 regarding his in-service stressors; he testified that he was a member of a crash recovery team while on active duty service and witnessed dead bodies and body parts while participating in the clean-up of an airplane crash site in December 1974.

The Board finds that the lay and medical evidence added to the record and identified above is new as it was not previously considered, but is not material as it does not pertain to the reason the Veteran's claim was previously denied, i.e. it does not provide competent evidence of a link between the Veteran's acquired psychiatric disorder and a verifiable in-service stressor.  The Veteran's VA and private medical records document ongoing treatment for several psychiatric disorders, but do not contain any medical opinions or other competent evidence attributing the Veteran's condition to the reported in-service stressor.  In fact, the records identify several other possible etiologies for the Veteran's conditions originating from post-service trauma.  To the extent the new medical records contain statements from the Veteran connecting his psychiatric disorders to service, the treating providers merely recorded the Veteran's reported history, unenhanced with any medical conclusions.  These statements, as well as the Veteran's November 2014 hearing testimony, are duplicative of statements made in support of the claim prior to May 2008.  For example, lay statements dated in December 2006 and January 2007 previously set forth the Veteran's contentions regarding his claimed in-service stressor.  Additionally, the Veteran's reports of psychiatric problems since service are noted in an August 2005 VA contract examination report.  Therefore, the medical and lay evidence added to the record since the May 2008 rating decision is cumulative and redundant of evidence already of record.
The Board notes that the Veteran's testimony and statements are deemed credible for the purposes of determining whether they constitute new and material evidence.   However, as a lay person, he is not competent to provide an opinion regarding the etiology of any acquired psychiatric disorder, as this requires training and credentials not shown in this instance.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  His testimony does not provide a reasonable possibility of establishing the claim even with consideration of Court's holding in Shade.  See Shade at 117 (holding that new evidence would raise a reasonable possibility of substantiating a claim if it would at least trigger the Secretary's duty to assist by providing a medical opinion); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that the evidence of a link between a current disability and service must be competent for purposes of requiring a medical opinion). 

Given the lack of competent evidence indicating an in-service etiology for the diagnosed acquired psychiatric disorder, the Board finds that new and material evidence has not been received and the Board cannot find a basis upon which to reopen; in this regard, the Board has carefully considered the holding and impact of Shade.


ORDER

New and material evidence having not been received, the claim to reopen entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied. 


REMAND

The Board finds that a remand is once again required with respect to the other claims on appeal to ensure compliance with VA's duty to assist.  Specifically, VA must comply with the Board's January 2015 remand instructions by providing a copy of the June 2011 VA examiner's curriculum vitae (CV) to the Veteran and his representative and obtaining an adequate medical opinion addressing the etiology of the claimed dizziness and vertigo, to include whether they are manifestations of a service-connected disability.  Until these issues are resolved, the Board cannot decide the claim for entitlement to TDIU, and it is also remanded until development is completed on the other intertwined issues. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA medical records dating from January 2009 to the present pertaining to dizziness, vertigo, or syncope.  

The claims file currently shows that the Veteran was seen for a follow up VA appointment in May 2010 for a CT "of the head for dizziness" at the Tulsa VA Outpatient Clinic.  At that time, the examining physician noted that the Veteran's "near syncope has been the same, comes and goes..."  There is no other reference to these events in the VA records currently contained in the claims file.  The May 2010 VA medical record indicates additional records of pertinent VA treatment may exist, and attempts must be made to obtain them.  

2.  Provide the Veteran and his representative a copy of the CV of Dr. Steve Swyden of QTC Medical Services, the examiner who conducted the June 2011 compensation and pension examination.  This development was ordered by the Board in January 2015, and while the CV was obtained and added to the claims file on November 2, 2015, there is no indication a copy was provided to the Veteran and his representative.   

3.  Provide the claims file to a VA examiner with the expertise to render a medical opinion regarding the nature and etiology of the Veteran's claimed dizziness and vertigo, to include whether it is a manifestation of a service-connected disability.  After reviewing the claims file in its entirety, the examiner should determine the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's complaints of dizziness and/or vertigo are etiologically related to a service-connected disability, to include Gilbert's Syndrome, tinnitus, or hearing loss.  

The Veteran first complained of dizziness during active duty service in connection with the diagnosis of Gilbert's Syndrome, and a September 1975 hospital record notes that all the Veteran's symptoms are "entirely consistent with Gilbert's Syndrome."  Since service, he has reported experiencing dizziness and vertigo in multiple contexts, including medication adjustments.  

b)  If the Veteran's dizziness and vertigo are not manifestations of a service-connected disability, the examiner must state whether there is currently any other disease or disability present manifesting as dizziness or vertigo, and if so, whether it is at least as likely as not (i.e., probability of 50 percent) etiologically related to active duty service.  The examiner must discuss whether the Veteran's current complaints are related to reports of dizziness in service.  

A complete rationale (i.e. basis) must be provided for all expressed opinions.  

4.  Then, readjudicate all the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


